Citation Nr: 0916485	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  06-16 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.  

2.  Entitlement to service connection for left foot 
condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel




REMAND

The Veteran had active military service from December 1995 to 
August 1996, and from October 2004 to November 2004.  She had 
active duty for training (ACDUTRA) from March 1994 to June 
1994, and May 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi. 

In a March 2006 statement, the Veteran claimed service 
connection for a bilateral foot condition.  As her original 
claim and the adjudication thus far were limited to service 
connection for the left foot, the issue of service 
connection, right foot is referred back to the RO for 
appropriate consideration.  

I.  Hemorrhoids

The Veteran seeks service connection for hemorrhoids that she 
maintains were aggravated during sit-ups and other physical 
activity while on active duty.  

Service treatment records (STRs) include an August 1993 
physical examination report, a 1996 separation examination 
report, and an August 2001 physical examination report that 
all specifically noted the Veteran's anus and rectum were 
normal.  In February 2004 the Veteran complained of 
"possible" hemorrhoids.  Physical examination found a 
small, external hemorrhoid.  Diagnosis was hemorrhoids.  In 
April 2004 the Veteran complained of a bulging hemorrhoid 
"off [and] on for one year."  

VA medical records show that in March 2005 the Veteran 
complained of a flare-up of hemorrhoids following a weekend 
drill.  She stated that she was doing sit-ups/push-ups, which 
caused her hemorrhoids to flare.  She was referred for 
surgery.  She underwent a stapled hemorrhoidectomy in May 
2005.  

In August 2005 the Veteran was accorded a compensation and 
pension (C&P) rectum and anus examination.  During the 
examination the Veteran reported that she developed 
hemorrhoids during her three pregnancies in 1997, 1999, and 
2001 but that they resolved after delivery.  She stated that 
they recurred in September 2003.  She further reported that 
she underwent a stapled hemorrhoidectomy in May 2005.  
Physical examination revealed a moderately sized external 
hemorrhoid at "12 o'clock" and no internal hemorrhoids.  
Impression was hemorrhoids.  No opinion at to etiology or 
rationale was given.

Case law provides that once the Secretary undertakes to 
provide an examination, even if not statutorily obligated to 
do so, he must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The 
Veteran should be scheduled for a VA examination for an 
opinion as to whether the condition pre-existed her period 
of ACDUTRA from May 2003 to May 2004 and if it was 
aggravated beyond the natural progression of the disease.

The Board notes in the Veteran's substantive appeal she 
stated that her hemorrhoids may have occurred before active 
duty but that they were aggravated during sit-ups and other 
physical training during active duty.  Pre-service treatment 
records have not been associated with the claims folder but 
should be requested on remand.

Finally, it is noted that VA does not have a complete copy of 
the Veteran's Official Military Personnel File (OMPF).  The 
OMPF should be requested and associated with the claims 
folder to ensure completeness of the Veteran's military 
records. 

II.  Left foot condition

The Veteran seeks service connection for a left foot 
condition which she attributes to wearing boots and the 
constant pounding on the pavement from physical therapy.

STRs include an enlistment examination dated in August 1993 
that marked the Veteran's feet as normal.  In November 1993, 
she was diagnosed with pes planus and plantar fasciitis.  
While she was on ACDUTRA from March 1994 to June 1994, she 
complained of arch pain for seven months.  She was diagnosed 
with bilateral plantar fasciitis and left ankle sprain.  Also 
included was a reenlistment examination dated in January 1995 
that showed a diagnosis of moderate pes planus, asymptomatic.  
A periodic examination dated in February 2001 showed a 
diagnosis of moderate pes planus, asymptomatic, and hallux 
valgus, asymptomatic.  

In February 2004 the Veteran complained of pain and 
discomfort of both feet.  She denied trauma and reported that 
the pain was worse with activity and at the end of the day.  
The physician noted that both feet had minimal bunion 
formation.  The feet were tender to palpation along the 
metatarsophalangeal joint, bilaterally.  Diagnosis was 
metatarsalgia.  In March 2004 the Veteran again complained of 
foot pain on the bottom of the feet.  She reported the pain 
was greater in the right foot than the left foot.  Physical 
examination found the anterior heels and the insertion of 
peroneus brevis tendon tender to palpation.  Diagnosis was 
plantar fasciitis, bilaterally, and peroneus brevis 
tendonitis of the right foot.  

In August 2005 the Veteran was accorded a C&P feet 
examination.  Physical examination found the feet were tender 
to palpation bilaterally with the right foot worse than the 
left foot.  The arches were normal but there was very slight 
hallux valgus on the right foot.  Diagnosis was plantar 
fasciitis with decreased range of motion noted and hallux 
valgus on the left foot, minimal or slight degree.  The 
examiner opined that the diagnoses were not due to military 
service.  No rationale for the opinion was provided nor were 
any of the service treatment records acknowledged.  

In view of the failure of the examiners provide rationale as 
to whether her left foot conditions are related to service, 
the Veteran should be accorded a new C&P examination.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once the 
Secretary undertakes to provide an examination, even if not 
statutorily obligated to do so, he must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided).  

As the case is being remanded, updated VA treatment records 
should be obtained on remand.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action: 

1.  Request through the appropriate 
channels a complete copy of the Veteran's 
Official Military Personnel File (OMPF).  

2.  Request medical records from the 
Jackson VAMC dating from July 13, 2006, 
to the present.  If no further 
treatment records exist, the claims 
file should be documented accordingly.

3.  Contact the Veteran and ask that 
she submit the medical records or the 
necessary information and any 
authorization forms that would allow VA 
to obtain medical records pertaining to 
the evaluation and treatment of 
hemorrhoids and a left foot disability 
prior to 1993 as well as any civilian 
medical records pertaining to those 
disabilities dated from 1993 to the 
present.  Associate any medical records 
received with the claims folder and 
also document therein all efforts to 
obtain those records.  

4.  After the above steps have been 
completed, schedule the Veteran for an 
examination with regard to her claim for 
service connection for hemorrhoids.  THE 
CLAIMS FILE MUST BE MADE AVAILABLE TO, 
AND REVIEWED BY, THE EXAMINER.  The 
examiner is requested to provide an 
opinion as to whether the hemorrhoids 
pre-existed her period of ACDUTRA from 
May 2003 to May 2004.  If the examiner 
finds that hemorrhoids did not preexist 
ACDUTRA, the examiner is specifically 
requested to opine as to the date of 
onset of the Veteran's current 
hemorrhoid disability and specifically 
whether it is less likely than not (less 
than a 50 percent probability) or at 
least as likely as not (50 percent 
probability or greater) that a current 
hemorrhoid disorder was incurred during 
active military service.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  All indicated tests should 
be performed, and all findings reported 
in detail.  

If the examiner opines that a current 
hemorrhoid disorder preexisted the 
Veteran's period of ACDUTRA from May 
2003 to May 2004 (during which the 
Veteran completed a 46 week course in 
radiology), the examiner should so 
state and explain why, and must then 
opine as to whether the preexisting 
disorder was at least as likely as not 
(a probability of 50 percent or 
greater) aggravated/increased in 
disability beyond the natural 
progression of the disease during 
active military service.  

A complete rationale for all opinions 
proffered must be included in the 
report provided.

5.  Schedule the Veteran for an 
examination with regard to her claim 
for service connection for a left foot 
condition.  The claims file must be 
made available to, and reviewed by, the 
examiner, and the examiner must note in 
his report that the claims file was 
reviewed.  All indicated tests must be 
performed, and all findings reported in 
detail.  In that regard, the examiner's 
attention is directed to the pre-active 
service November 1993 National Guard 
examination that diagnosed the Veteran 
with plantar fasciitis and pes planus, 
the January 1995 reenlistment 
examination that showed a diagnosis of 
moderate hallux valgus, and the 
February 2004 diagnosis of 
metatarsalgia.  

As to each currently diagnosed 
disability, the examiner should state 
if the condition pre -existed the 
Veteran's periods of active duty.  If 
so, the examiner should so state and 
explain why, and must then opine as to 
whether the preexisting disorder was 
aggravated/increased in disability 
beyond the natural progression of the 
disease during any of her periods of 
service.  The examiner is also 
specifically asked to opine whether the 
Veteran currently has plantar fasciitis 
and if she does is it a continuation of 
the plantar fasciitis that was 
diagnosed in March 2004 and 1993.  If 
so, was the condition at least as 
likely as not permanently aggravated 
during a period of ACDUTRA from May 
2003 to May 2004?

If not, the examiner is specifically 
requested to opine as to whether it is 
less likely than not (less than a 50 
percent probability) or at least as 
likely as not (50 percent probability 
or greater) that any current left foot 
disorder is related to active military 
service.  A complete rationale for the 
examiner's opinion must be provided.  
The claims file must be made available 
to, and reviewed by, the examiner, and 
the examination report must reflect 
that the claims file was reviewed.  

6.  After any further development 
deemed necessary, readjudicate the 
issues on appeal.  If the benefits 
sought remain denied, the Veteran and 
her representative should be furnished 
a supplemental statement of the case 
and be given an opportunity to respond.  
The case should then be returned to the 
Board for appellate review, if 
indicated.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



